Citation Nr: 1131176	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO. 06-31 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to an initial evaluation in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1953 to October 1954. 

In July 2009, the Board of Veterans' Appeals (Board) denied service connection for sleep apnea and remanded the issue of entitlement to service connection for PTSD to the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO) for additional development. A July 2010 rating decision granted service connection for PTSD and assigned a 10 percent rating effective June 30, 2005.

The Veteran appealed the denial of service connection for sleep apnea to the Court of Appeals for Veterans Claims (Court). In March 2011, the Court vacated and remanded the above service connection issue to the Board for additional development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

Sleep Apnea

The Veteran's essential contention is that he developed sleep apnea during active military service. He reports that his military service barracks mates complained of his nighttime snoring; that he easily fell asleep during the daytime, and that he was reprimanded for falling asleep on nighttime guard duty while in Korea. As to the latter incident, the Veteran has produced a photocopy of a letter from his mother, dated in October 1953 in which she expresses concern over his falling asleep on guard duty.

Most of the Veteran's service treatment records were destroyed by fire and are unavailable; his October 1954 separation physical examination report does not report any physical abnormality. However, his pre-military discharge October 1954 report of medical examination is in the claims folder, and indicates that there were no abnormalities of his nose, sinuses, mouth and throat, lungs, chest or vascular system. The Veteran's blood pressure was then noted to be 140/82.

There are essentially three conflicting VA medical opinions of record, and the Board is unable to evaluate their probative value nor resolve their apparent conflict in the ultimate conclusion.  

In an April 2006 examination report authored by Dr. T, the physician reports that he reviewed the claims files and examined the Veteran. Dr. T. stated that the Veteran reported that he was a "bad snorer" in service and that he was told by fellow servicemen that he would occasionally stop breathing for a short period with increased snoring after the short absence of breathing. The examiner concluded that the Veteran had sleep apnea that began in service. An August 2006 statement from the same VA physician is to the effect that he relied for his April 2006 opinion on the Veteran's history and on the 1953 letter from his mother to support his conclusion that the Veteran was falling asleep during the day when it would be detrimental for him to do so. Dr. T noted that daytime sleepiness is a "sure symptom" of sleep apnea.

In a handwritten note, dated in October 2006, and placed on the August 2006 note, Dr. M. stated that there was "no way to connect" the Veteran's sleep apnea to his subjective history of snoring and somnolence without a sleep study without resorting to "pure speculation."

In an October 2006 note, VA physician Dr. N. reported that he had treated the Veteran since 1981, after reading the clinical records for July and August 1956, it was more than likely that the Veteran had sleep apnea in service.

By law, VA must ensure the adequacy of medical opinions generated during the course of a claim for VA benefits - the Board does not have discretion to ignore obligation. The appellate courts have repeatedly held that in order for a medical opinion to be sufficient to evaluate the merits of a claim, it must be factually informed and the fully explained. 

The Veteran's subjective statement to medical examiners as to what he recalls from active service is competent - he requires no medical training to make this statement. However, whether he is believable and whether if credible his information is sufficient to render an opinion are other determinations that must be resolved by examination of all of the evidence of record.

The probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file. Prejean v. West, 13 Vet. App. 444 (2000). Also significant is whether the examining medical provider had a sufficiently clear and well- reasoned rationale, as well as a basis in objective supporting clinical data. Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998). See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345 (1998).

As to Dr. T.'s opinion, there is no competent evidence presently of record as to the frequency or severity of his in-service symptoms; nor did Dr. T. express any review of the medical evidence dating from service that is now in the record. Dr. T. also did not state whether he was aware that although the Veteran fell asleep on guard duty, and that this incident occurred at nighttime. This is assuredly not an unusual occurrence for a soldier with already likely significant fatigue, and who was clearly serving in a combat zone.

As to Dr. M.'s statement which disputes a connection between sleep apnea and service, there is no indication that Dr. M. reviewed any of the medical evidence of record. As to Dr. N., he provided a conclusory statement as to "clinical records" he reviewed, without explanation of his opinion. A VA hospital report for July and August 1956 contains a diagnosis of psycho-physiologic reaction manifested by gastric complaints and anxiety over the Veteran's heart condition. Dr. N. does not elucidate how these records bear any information as to the claimed in-service onset of sleep apnea. 

The Board will therefore direct further medical inquiry. 

PTSD

A July 2010 rating action granted service connection for PTSD and assigned a 10 percent rating effective June 30, 2005. The Veteran was notified of this decision in August 2010. The Veteran filed a timely notice of disagreement to the assigned rating in September 2010. However, no Statement of the Case has been promulgated on this issue. Consequently, the Board is obligated to remand this issue to the RO for the issuance of a Statement of the Case and notification of the Veteran's appellate rights. See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO will ascertain if the Veteran has any further medical or lay evidence that is not currently of record showing treatment for sleep apnea or PTSD. As to sleep apnea, the Veteran may submit any further lay or medical evidence documenting in-service sleep apnea symptoms. The AMC/RO will provide any appropriate forms for the release of information, and upon notification from the Veteran will seek to obtain any relevant medical or lay information. 

2. After receipt of the Veteran's response or a reasonable amount of time, the AMC/RO will return the claims folder to the VA medical facility for resolution of the three medical opinions outlined above (April and August 2006 statement from Dr. T.; October 2006 statement from Dr. M.; and October 2006 statement from Dr. N.). 38 C.F.R. § 4.2 (If the findings on an examination report are incomplete, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

a. The AMC/RO will request that a medical examiner qualified to diagnose and opine as to the etiology of sleep disorders review the claims folder in depth and express an opinion as to whether, given the medical and factual evidence of record (including the opinions outlined above), the Veteran incurred sleep apnea during or as a result of any incident of active military service. 

b. The examiner is requested to specifically comment upon what medical significance, if any, may be attached to:

i. The Veteran's October 1956 pre-separation report of physical examination, indicating there were no abnormalities of his nose, sinuses, mouth and throat, lungs, chest or vascular system, and that the Veteran's blood pressure was then noted to be 140/82;

ii. The VA hospitalization report dated from July 24 to August 1, 1956 indicating treatment for a physiologic reaction manifested by anxiety over a perceived cardiac condition;

iii. The January 1992 medical treatment note indicating the Veteran was then noted to have untreated hypertension.
 
c. If deemed appropriate by the reviewing physician or by the AMC/RO, any other medical examinations must be conducted. 

3. The AMC/RO must issue a Statement of the Case and notification of the Veteran's appellate rights on the issue of entitlement to an initial evaluation in excess of 10 percent for service-connected PTSD. 38 C.F.R. § 19.26 (2010). The Veteran is reminded that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed. 38 C.F.R. § 20.202 (2010). If the Veteran perfects the appeal as to this issue, and the issue continues to be denied, the case must be returned to the Board for appellate review. 

4. The AMC/RO will readjudicate the claim of service connection for sleep apnea. If the decision remains unfavorable to the Veteran, the AMC/RO will issue a Supplemental Statement of the Case as to the issue and the case must be returned to the Board. 
 
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AOJ. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


Department of Veterans Affairs


